             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       EASTERN DIVISION

ALAN DOERING
ADC #106115                                                PLAINTIFF

v.                      No. 2:19-cv-53-DPM-JTK

CORRECT CARE SOLUTIONS, Healthcare
Provider, Central Office, Pine Bluff; RORY
GRIFFIN, Deputy Director of Health, Central
Office, Pine Bluff; GREG RECHCIGL, Health
Service Administrator, Brickeys Unit; CAMPBELL,
APN, Brickeys Unit; and WENDY KELLEY,
Director, Arkansas Department of Correction     DEFEND ANTS

                                ORDER
       On de nova review, the Court adopts Magistrate Judge Kearney's
partial recommendation, NQ 7, and overrules Doering' s objections, NQ 9.
FED.   R. CIV. P. 72(b)(3). Doering's claims against CCS and Kelley are

dismissed without prejudice.
       So Ordered.


                                 D.P. Marshall Jf
                                 United States District Judge
